1

2

3

4

5

6

7                     UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF WASHINGTON
8

9      In Re:                                      Case No.           17-02025-FPC9

10     KENNEWICK PUBLIC HOSPITAL
       DISTRICT,
11
                            Debtor.
12
       KENNEWICK LIQUIDATION TRUST, Adv. Proc. No.                    17-80042-FPC9
13
                            Plaintiff,             PROPOSED ORDER
14                                                 DISMISSING CERTAIN
                v.                                 CLAIMS
15
       THE UNIVERSITY OF PUGET
16     SOUND, a Washington nonprofit
       corporation,
17
                            Defendant,
18

19

20
      PROPOSED ORDER DISMISSING
      CERTAIN CLAIMS
      Adv. Case No. 17-80042-FPC9
     17-80042-FPC    Doc 141-1   Filed 05/03/19   Entered 05/03/19 13:41:56   Pg 1 of 3
1            Kennewick Liquidation Trust (the “Liquidation Trust”) and the University

2    of Puget Sound (the “University”) have agreed to and filed a Stipulation

3    Dismissing Certain Claims (the “Stipulation”) (ECF No. 137) and have filed a

4    joint motion to approve the Stipulation. The motion is granted. Accordingly, the

5    Stipulation is approved, incorporated herein by reference, and SO ORDERED.

6                                     ///End of Order///

7
     Presented by:
8    BUSH KORNFELD LLP
9    By:     s/ James L. Day
           James L. Day, WSBA #20474
10         Thomas A. Buford III, WSBA #52969
11   Attorneys for Kennewick Liquidation Trust
12
     SAVITT BRUCE & WILLEY LLP
13
     By:     s/ James P. Savitt
14         James P. Savitt, WSBA #16847
           Miles A. Yanick, WSBA #26603
15         Jacob P. Freeman, WSBA #54123
           1425 Fourth Avenue, Suite 800
16         Seattle, Washington 98101-2272
           Telephone: 206.749.0500
17         Facsimile: 206.749.0600
           Email: jsavitt@sbwllp.com
18                  myanick@sbwllp.com
                    jfreeman@sbwllp.com
19

20
      PROPOSED ORDER DISMISSING
      CERTAIN CLAIMS - 1
      Adv. Case No. 17-80042-FPC9
     17-80042-FPC     Doc 141-1   Filed 05/03/19   Entered 05/03/19 13:41:56    Pg 2 of 3
1    DANIEL R. MERKLE PS

2    By:    s/ Daniel R. Merkle
           Daniel R. Merkle, WSBA #13589
3          1325 Fourth Avenue, Suite 940
           Seattle, Washington 98101-2509
4          Telephone: 206.624.9392
           Facsimile: 206.624.0717
5          Email: danm@msfseattle.com

6    Attorneys for The University of Puget Sound

7

8

9

10

11

12

13

14

15

16

17

18

19

20
      PROPOSED ORDER DISMISSING
      CERTAIN CLAIMS - 2
      Adv. Case No. 17-80042-FPC9
     17-80042-FPC   Doc 141-1   Filed 05/03/19   Entered 05/03/19 13:41:56   Pg 3 of 3
